Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on May 5, 2022 is acknowledged.
3.	Claims 34, 36, 40 and 43-49 have been cancelled.
4.	New claims 50-51 have been added.
5.	Claims 31-33, 35, 37-39, 41-42 and 50-51 are pending in this application and examined on the merits in this office action.
6.	Applicant elected Group 1 (claims 31-42) in the reply filed on January 26, 2022. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election had been treated as an election without traverse (MPEP 818.01(a)). 


Priority
7.	Applicant claims foreign priority to CHINA 10804078.2 (9/8/2017). The certified copy has been received by the Office. However, certified English translation has not been provided. Therefore, the foreign priority date has not been perfected. Thus, the effective filing date of instant application is 9/22/2017 (PCT/CN2017/102856) until the foreign priority date is perfected.

Response to Applicant’s Arguments
8.	Applicant argues that a copy of the English translation has been filed.
9.	Applicant’s arguments have been considered but are not persuasive. The Examiner cannot find a certified English translation of the foreign priority document. Applicant is advised to file a transmittal letter or cover letter indicating that the document is a certified English translation, along with the certified English translation. 

Sequence Compliance
10.	A sequence listing has been filed on May 5, 2022. On May 9, 2022, the sequence listing has been accepted by SCORE. 


Withdrawn Objections and Rejection
11.	Objection to the specification for referring to sequences without also identifying them by the sequence identifier assigned to them, is hereby withdrawn in view of Applicant’s amendment to the specification.
12.	Objection to the drawing is hereby withdrawn in view of Applicant filing replacement sheet on May 5, 2022.
13.	Objection to claims 33 and 39 is hereby withdrawn in view of Applicant’s amendment to the claims.
14.	Rejection of claims 35 and 41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
15.	Rejection of claims 31-33, 35-39 and 41-42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description), is hereby withdrawn in view of Applicant’s amendment to the claims.
16.	Rejection of claims 31-42 under 35 U.S.C. 102(a)(1) as being anticipated by Slama Schwok et al (US 2014/0163107, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.


Maintained Rejection
35 U.S.C. 102
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


19.	Claim(s) 31-33, 35, 37-39, 41-42 and 50-51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caparros-Wanderley et al (US 2013/0178448, same as machine English translation for CN102858333, used and enclosed in the previous office action) as evidenced by Lejal et al (Antimicrobial Agents and Chemotherapy, 2013, 57(5): 2231-2242, cited in the previous office action). This rejection is maintained and revised in view of Applicant’s amendment to the claims.
20.	Caparros-Wanderley et al teach a method of treating influenza virus (see paragraph [0002]) with non-steroidal anti-inflammatory drugs (NSAID) or derivatives thereof (see paragraphs [0016]-[0017]), wherein the NSAID derivative may include ibuprofen, naproxen, fenoprofen, ketoprogen, flubiprofen or oxaprozin (see paragraphs [0037], [0040], and claim 59), meeting the limitation of instant claims 31-33, 37-39 and 42. One of ordinary skill in the art can at once envisage the administering of NSAID to treat influenza A-C, since Caparros-Wanderley et al teach limited number of NSAIDs. The MPEP states the following: If one of ordinary skill in the art is able to “at once envisage” the specific compound within the generic chemical formula, the compound is anticipated (See MPEP 2105).Caparros-Wanderley et al teach that the subject is a mammal or a domesticated animal, and is preferably a human…such as humans, livestocks, pets, or can be used in other veterinary application (see paragraph [0088]), meeting the limitation of instant claims 35, 41 and 50-51. Caparros-Wanderley et al teach that influenza viruses A-C include viruses that cause influenza in vertebrates, including birds, humans, and other mammals (see paragraph [0056]). Caparros-Wanderley et al teach that the compositions may be used to treat an infection of any of Influenzavirus A, Influenzavirus B, or Influenzavirus C (see paragraph [0059]). 
Furthermore, with respect to “wherein the compound inhibits or blocks interaction between influenza virus nucleoprotein and CRM1 (claims 33 and 39)” according to MPEP 2111.04: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
	(A) “adapted to” or “adapted for” clauses;
	(B) “wherein” clauses; and 
	I “whereby” clauses.
	The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. <”. In the instant case, it is not deemed that the “wherein” clause limits the claim to particular structural features. Here, the wherein clause recites an end result of administering the compound to the subject. Therefore, meets the limitation of instant claims 33 and 39. 
In regards to claims 32 and 38, the claims recite an inherent property of a compound selected from the group consisting of naproxen…and 5-iodo naproxen. Since Caparros-Wanderley et al teach the naproxen and influenza B patient population, the naproxen compound would inherently have the same function and activity of instant compound of naproxen. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”
Furthermore, as evidenced by Lejal et al, “the predicted naproxen binding sites were tested using the Y148A, R152A, R355A, and R361A proteins carrying single point mutations (see abstract), meeting the limitation of instant claims 32 and 38. 
With respect to the limitation in the preamble of claim 37, “A method for inhibiting the nuclear export of influenza virus nucleoprotein, comprising administering a compound to a subject in need thereof..”, please note that MPEP 2111.02 II states “a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention.” In the instant case, the preamble does not affect the method steps. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation.
Since the reference teaches ALL of the active method steps, i.e., administering naproxen to a person suffering from influenza B, the reference anticipates instant claims 31-33, 35, 37-39, 41-42 and 50-51.


Response to Applicant’s Arguments
21.	Applicant argues “…there is no generic chemical formula regarding NSAIDs in Caparros-Wanderley. Caparros-Wanderley merely discloses the following formulas: Formula I, a representative triglyceride found in linseed oil; formula II, Omega-3 fatty acids; and formula III, Omega-3 fatty acids.” Applicant argues that “…[t]he inventors therefore reformulated ibuprofen in combination with a lipophilic pharmaceutically acceptable vehicle, which was then orally administered to test mice…also shown that the use of the lipophilic vehicle results in the increased bioavailability of ibuprofen in the lung, such that it can impart its effect on the influenza-challenged mice…” Applicant argues that “Caparros-Wanderley focuses on reformulation of the known NSIADs, including ibuprofen and naproxen, with the lipophilic vehicle for improve the oral delivery for use in treating respiratory disorders.” Applicant further argues that “…none of the prior-art references disclose the use of naproxen for treating influenza B virus infection and the effect thereof. So, one of ordinary skill in the art cannot at once envisage administering NSAIDs to treat influenza A-C based on Caparros-Wanderley, let alone the method of using naproxen for treating influenza B virus as claimed in the present invention.”
22.	Applicant’s arguments have been fully considered but have not been found persuasive. Caparros-Wanderley et al explicitly teach the patient population as influenza A-C (see paragraph [0059], for example) and explicitly teach limited number of non-steroidal anti-inflammatory drug (NSAID) (see claim 59, for example). Instant claims recite, “…therapeutically effective amount of a pharmaceutical composition, the pharmaceutical composition comprising a compound which inhibits activity of influenza virus nucleoprotein by interacting with an aromatic amino acid in the RNA binding groove of influenza B virus nucleoprotein…” The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id. Therefore, the pharmaceutical composition may comprise other components, such as lipophilic agents as delivery vehicles. 
In regards to Applicant’s argument “none of the prior-art references disclose the use of naproxen for treating influenza B virus and the effect thereof…” Caparros-Wanderley explicitly teach the method of administering NSAIDs to treat Influenza A, B and C (see paragraphs [0058]-[0059]). Additionally, the MPEP states the following: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Power Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51, USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).” See MPEP 2112. 
Therefore, it is deemed that the rejection is proper and is maintained herein.

New Rejection
35 U.S.C. 112(b)
23.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


24.	Claims 50-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
25.	Claims 50-51 recite the following: “…wherein the subject is selected from  human, seal, pig, chicken, quail, goose, and duck.” Claims 50-51 recite an improper Markush language. Claims 50-51 are missing the phrase “the group consisting of”. Because the term “selected from the group consisting of” is missing from claims 50-51, it is unclear what other subjects are encompassed within the claims. 
Applicant may overcome the rejection by amending claims 50-51 to recite, “…wherein the subject is selected from the group consisting of human, seal, pig, chicken, quail, goose, and duck.”



CONCLUSION
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654